Case 3:18-cv-12350-MAS-ZNQ Document 12 Filed 06/05/19 Page 1 of 3 PageID: 59




SYMETRA LIFE INSURANCE COMPANY,                        UNITED STATES DISTRICT COURT
                                                       DISTRICT Of NEW JERSEY
                         Plaintiff,

                    v.                                 Civil Action No.: 18-cv-12350 (MAS)(DEA)

JJK 2016 INSURANCE TRUST,                              AMENDED PRETRIAL
                                                       SCHEDULING ORDER
                         Defendant.




        THIS MATTER having come before the Court for an initial scheduling conference
pursuant to Rule 16 of the Federal Rules of Civil Procedure on November 27, 2018; the
parties having agreed to a 90 day extension of all deadlines; the Court having conferred with
counsel concerning the timely completion of discovery; and good cause appearing for the
entry of this Order:

       IT IS on this          ,‘   day of June, 2019

       ORDERED THAT:

                         1.        DISCOVERY

   1. All fact discovery, including any third party depositions, is to be complete by September
      3, 2019. No fact discovery is to be issued or conducted after this date, except that
      discovery requests issued before this date, the response time for which extends beyond
      this date, will be responded to within the time provided by the RuLes of Civil Procedure
      or as agreed between counsel.

   2. Any party intending to file a dispositive motion must first seek leave of the Court by way
      of a letter application. All calendar or dispositive motions, if permitted, shall comply with
      L.Civ.R. 7.1(b) and 78.1.

   3. Counsel must meet and confer in a good faith effort to resolve any discovery or case
      management dispute before bringing such dispute to the attention of the Court. See
      L.Civ.R. l6.l(f)(l). Any unresolved disputes must be brought to the Court’s attention
      promptly by a joint letter to the undersigned.
Case 3:18-cv-12350-MAS-ZNQ Document 12 Filed 06/05/19 Page 2 of 3 PageID: 60




   4. No discovery motion or motion for sanctions for failure to provide discovery shall be
      made without prior leave of Court.




                         II.   EXPERTS

   5. All affirmative expert’s disclosures and reports (liability and damages) must be served by
      September 27, 2019. All such reports must be in the form and content required by
      fedR.Civ.P. 26(a)(2)(3).

   6. All responsive expert’s disclosures and reports must be served by October 30, 2019. All
      such reports shall be in the form and content as described above.

   7. No expert shall testify at trial as to any opinions or base those opinions on fact not
      substantially disclosed in his or her report.

                  III.         FUTURE CONFERENCES

   8. The Court will conductelephone status conferences on                7      id at    3       1—m
      AM/PM;                                                       .   Counsel for Plaintiff is
      directed to initiate the calls to (609) 989-2144.

   9. Counsel must confer at least 48 hours in advance of each Court appearance to confirm
      attendance and to review any matters to be discussed with the Court.

   10. The Court may from time to time schedule conferences as may be required, either sua
       sponte or at the request of a party. Failure to appear at such conferences, or to comply
       with the terms of this or any Court Order, may result in the imposition of sanctions.

   11. Counsel should be prepared to discuss settlement at every conference with the Court.
       Lead trial counsel and client(s) with full settlement authority are required to appear in
       person at any settlement conference conducted by the Court. In cases involving
       insurance companies and other corporate or business entities, it is expected that the
       executive who will make the final decision regarding settlement will be the person
       available for the conference.




                                               2
Case 3:18-cv-12350-MAS-ZNQ Document 12 Filed 06/05/19 Page 3 of 3 PageID: 61




   12. Since all dates set forth herein are established with the assistance and knowledge of
       counsel, there will be no extensions except for good cause shown and by leave of the
       Court, even with consent of all counsel.




                                                         United                  Judge




                                             3
